     Case 2:20-cv-01154-JAM-CKD Document 18 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       JANAVI SHARMA,                                 No. 2:20-cv-01154-JAM-CKD PS
12                        Plaintiff,
13             v.                                       ORDER
14       JAFFAR HUSSAIN, et al.,                        (ECF Nos. 12, 15.)
15                        Defendants.
16

17            On January 4, 2021, the magistrate judge filed findings and recommendations (ECF

18   No. 15), which were served on plaintiff and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. On January 20, 2021,

20   plaintiff filed objections to the findings and recommendations (ECF No. 17), which have been

21   considered by the court.1

22            This court reviews de novo those portions of the proposed findings of fact to which an

23   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

24   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981); see also Dawson v. Marshall, 561 F.3d

25   1
      Although plaintiff states that she objects to the decision of the magistrate judge, she does not
26   advance any arguments related to specific findings or reasoning contained therein. Rather,
     plaintiff states that she is withdrawing her request for monetary damages (ECF No. 17 at 1), and
27   she has filed another unpermitted amended complaint so stating (ECF No. 16 at 16). The fourth
     amended complaint otherwise replicates the claims found insufficient in the operative complaint,
28   and thus does not change the conclusion that the court lacks jurisdiction over this case.
                                                         1
     Case 2:20-cv-01154-JAM-CKD Document 18 Filed 01/28/21 Page 2 of 2


 1   930, 932 (9th Cir. 2009). As to any portion of the proposed findings of fact to which no objection
 2   has been made, the court assumes its correctness and decides the matter on the applicable law.
 3   See Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s
 4   conclusions of law are reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d
 5   452, 454 (9th Cir. 1983).
 6          The court has reviewed the applicable legal standards and, good cause appearing,
 7   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,
 8   IT IS HEREBY ORDERED that:
 9          1. The findings and recommendations (ECF No. 15) are ADOPTED IN FULL;
10          2. This action is DISMISSED for lack of subject matter jurisdiction; and
11          3. The Clerk of Court is directed to close this case.
12

13
     DATED: January 27, 2021                        /s/ John A. Mendez
14
                                                    THE HONORABLE JOHN A. MENDEZ
15                                                  UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
